El Juez Asociado Se. MacLeaey
emitió la siguiente opinión del Tribunal:
Los recurrentes en esta causa, fueron procesados en unión de tres otros, por haber violado a dos mujeres en el camino entre Aguadilla y San Sebastian, en la madrugada del día 10 de Mayo del presente año. Los testigos de cargo fueron las dos mujeres que se alegan haber sido violadas, y otra mujer que con ellas andaba por el camino, con un niño en sus brazos; y un muchacho, hijo de esta última mujer, que las acom-pañaba.
Solo los recurrentes fueron declarados culpables en el juicio de la causa. Dichos recurrentes fueron juzgados por el Tribunal de Distrito de Mayagüez sin un jurado, y decla-rados culpables por mayoría de votos de los Jueces de dicho Tribunal, el día 11 de Junio último. Los hechos consignados en los autos son los siguientes:
“Que en la madrugada del día 10 de Mayo del corriente año, yendo las mujeres Seeundina Loperena y Antonia Santiago, por la carretera que conduce del pueblo de San Sebastian al de Aguadilla, los acusados José y Tomás Roman, mediante amenaza de grave é inmediato daño corporal con los machetes que portaban y empleando la fuerza y la violencia yacieron con dichas mujeres, conduciéndolas al interior de un cafetal inmediato al camino, saltándolas por encima de una cerca de alambre, después de lo cual se retiraron dejándolas marchar libremente”.
Los recurrentes fueron sentenciados á la pena de ocho años de presidio, con trabajos forzados, y al pago, de las costas. El Juez Erwin del Tribunal de Distrito disintió de la sentencia, votando á favor de la absolución de todos los acusados. Durante la celebración del juicio, un hombre que *20había estado pastando su caballo cerca del camino, declaró: Que en la madrugada de referencia, los dos hermanos José y Tomás Eoman habían pasado por su lado llevando de brazo á dos mujeres.
En nombre de los acusados, el abogado de los mismos, Don Pascasio Fajardo, suplicó al Tribunal que hiciera comparecer á las mujeres ante el Tribunal, para que fuesen reconocidas por dicho testigo, cuya súplica fué denegada, declarándose impertinente la prueba por el Tribunal. Contra esta de-cisión del Tribunal el abogado de los acusados opuso en debida forma una excepción. La prueba ciertamente era importante, porque el testigo declaró que dichas mujeres habían ido de brazo con los hombres, si no voluntariamente al menos sin ninguna resistencia,' y, presumiblemente, sin pedir auxilio, puesto que no se ha hecho mención de tal cir-cunstancia. Si dicho testigo hubiese podido identificar á las mujeres de quienes se alegaba que habían sido perjudicadas, como las mismas que vió andar tranquilamente con los acusa-dos, esto habría hecho su declaración mucho más satisfactoria para el Tribunal; y al mismo tiempo habría dado al Minis-terio Fiscal una oportunidad para refutar dicha declara-ción. Si no hubiera podido identificarlas, la fuerza de su testimonio habría sido, por supuesto muy debilitada. Cierta-mente, la prueba era pertinente, y puesto que hubiera ayu-dado, de una manera importante, en la investigación de la verdad, debiera haberse admitido. Nosotros creemos que la exclusión de este testimonio era un error, que hace necesa-ria la anulación de esta sentencia.
Pero, además, considerando todos los hechos y circuns-tancias del caso, juntos, tales como constan en los autos presentados á este Tribunal; leyendo las declaraciones de. los testigos á favor y en contra, y dando á las declaraciones de los acusados, solamente el crédito que merecen, dudamos seriamente de que se haya cometido violación alguna en la referida ocasión. No se ha declarado nada con respecto á *22amenazas, excepto que nno de los acusados dijo á las mujeres: “ahí se concluyen sus destinos”. No se hizo nin-guna fuerza, excepto que cada uno de los hombres cogió á una de las mujeres por el brazo, y se fue con ella al cafetal adyacente, escalando la cerca en el trayecto. Falta com-pletamente toda prueba de otra violencia. Alguno de los testigos ha dicho que las mujeres fueron arrastradas por en-cima de la cerca; pero las circunstancias no corroboran este aspecto del caso. No se ha demostrado, por el testimonio de ningún testigo, resistencia alguna de parte de las mujeres perjudicadas; y ellas no dieron ningún grito de alarma, ni cuando pasaron por el lado del viajero que estaba pastando su caballo en la orilla del camino.
Los muy esenciales elementos de fuerza y violencia por parte del violador, falta de voluntad y resistencia de la mujer violada, que en semejantes casos constituyen el crimen de violación, parecen faltar en esta ocasión. No es necesario hacer referencia al carácter de las mujeres, aunque hay pruebas incontestables de que eran prostitutas. Es verdad que la violación puede cometerse tanto contra una mujer de esta clase, como contra cualquiera otra; pero esto no ocurre con frecuencia; y el hecho de que una mujer carezca de modestia y castidad, y pertenezca á aquella desgraciada clase que ha abandonado completamente 3a senda de la virtud, hace menos probable que sea necesaria la fuerza ó violencia por parte de un hombre que desee satisfacer sus apetitos carnales, y parece ser más probable en casos como el pre-sente, que el hecho haya sido consumado con el permiso de la mujer, ó por una retribución pecuniaria.
En casos como el presente, este Tribunal anteriormente hubiese, con toda probabilidad anulado la sentencia y absuel-to á los acusados; pero desde la adopción del Código de En-juiciamiento Criminal actualmente vigente, los poderes del Tribunal Supremo en cuanto á este particular, parecen ser más restringidos. El Artículo 345 de dicho Código dice lo que sigue:
*24“Art. 345. — Cualquiera de las dos partes en un proceso criminal, en persecución de un delito muy grave (felony) puede apelar ante la Corte Suprema siempre que la- apelación verse sobre una cuestión de derecho, según queda1 prescrito en este capítulo”.
. Esto se lia tomado del Código Penal de California, en cuya Sección 1235 se lee lo siguiente.:
Sección 1235. — Cualquiera de las partes en un proceso criminal seguido mediante acusación é información, podrá apelar al Tribunal Supremo solamente por motivo de cuestiones legales, según lo pres-crito en este capítulo”.
Una comparación demostrará que el lenguaje es casi idéntico. Por supuesto, las • decisiones pronunciadas por el Tribunal Supremo de California, con respecto á esta sec-ción, merecen que se les dé gran importancia en la inter-pretación de esta ley. Se ha declarado que cuando no haya pruebas para sostener la acusación consignada en la infor-mación, se presenta una cuestión legal sobre la cual el Tribunal Supremo, en el ejercicio de su jurisdicción de apela-ción, es competente para resolver. El Pueblo contra Smallman, 35 California, 191; El Pueblo contra Jones, 31 California 565.
Este parecer se ha sostenido en casos posteriores; y en 112 Cal. en una causa en que el Ministerio Fiscal pidió con urgencia la confirmación porque aunque se habian cometido errores, sin embargo las pruebas eran de tal naturaleza que en todo caso sería necesario declarar culpable ál recurrente; el Tribunal Supremo dice:
“El punto principal alegado por el Fiscal General es realmente:
Que las pruebas contra el acusado eran tan abrumadoras que no era posible que su testimonio no corroborado, pudiera ser aceptado por el Jurado, y que por lo tanto no se le habia perjudicado. Pero este Tribunal no tiene jurisdicción en causas criminales, excepto sobre cuestiones legales. La ley ba prescrito ciertas reglas para alegaciones, práctica y pruebas con arreglo á las cuales deben ser juzgadas las *26personas acusadas de delitos. Este Tribunal tiene jurisdicción de apelación para la corrección de errores en tales casos. Evidentemente la función de este Tribunal en un recurso de esta clase, es determinar si el acusado ha sido juzgado conforme la ley lo prescribe. Si no lo ha sido no hay más que un camino para corregir el error, y es, con-ceder un nuevo juicio. Pero el acusado no tendría derecho á un nuevo juicio á causa de ningún error que no haya perjudicado su causa. Esta regla prevalece tanto en asuntos civiles como en causas criminales. Pero este Tribunal no puede decir que un acusado no haya sido perjudicado, porque á pesar del error, él de todos modos debería haber sido declarado culpable por ser las pruebas muy con-vincentes. Nosotros no podemos fijarnos en las pruebas, excepto con el fin de considerar algunas cuestiones legales que pueden promo-verse con respecto á las mismas. Nosotros podemos solamente con-siderar á las personas culpables ó inocentes conforme al veredicto de un Jurado en'un juicio celebrado con arreglo á la ley. Si un apelante ha sido injustamente privado de pruebas, ó si se le ha exigido hacer una defensa más vigorosa de lo que la ley exige, entonces ha sido perjudicado. ‘El Pueblo contra Marshall, 112 Cal, 425’.”
Bajo este punto de vista de la ley, el remedio que lia de darse por este Tribunal debe limitarse á conceder un nuevo juicio; dejando al Tribunal inferior el corregir los errores cometidos por la exclusión de pruebas, ó en el efecto dado á las que fueron admitidas.
Por lo tanto, después de haber considerado-el asunto con atención y dado á cada hecho y circunstancia el valor que le corresponde, somos de la opinión de que debe anularse la sentencia dictada por el Tribunal de Distrito de Mayagüez, y devolverse la causa para la celebración de un nuevo juicio, ó para otra disposición de la misma, que le parezca justa á dicho Tribunal.

Nuevo Juicio.

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados Hernandez y Sulzbacher
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.